Clifford F. Brown J.,
concurring. I heartily concur with the majority’s retroactive application of the abolition of intrafamilial immunity. I fail to see any merit in arguments against such retroactivity.
This court has already held that abolition of an immunity shall be applied retroactively. In Zagorski v. South Euclid-Lyndhurst Bd. of Edn. (1984), 15 Ohio St. 3d 10, this court, in holding that sovereign immunity is abolished retroactively, relied on the general rule that “ ‘a decision of a court of supreme jurisdiction overruling a former decision is retrospective in its operation, and the effect is not that the former was bad law, but that it was never the law. * * *’ ” Id. at 12, quoting Peerless Electric Co. v. Bowers (1955), 164 Ohio St. 209, 210 [57 O.O. 411]. Thus, our retroactive application of the abolition of intrafamilial immunity is well supported by sound authority.
Furthermore, in support of the wisdom of our adherence to the stare decisis of abolition of parental immunity as established in Kirchner v. Crystal (1984), 15 Ohio St. 3d 326, and Shearer v. Shearer (1985), 18 Ohio St. 3d 94, is this excerpt from a lecture of the late United States Supreme Court Justice Benjamin Cardozo, from The Nature of the Judicial Process (1921), at 135-138:
“* * * [T]his power of interpretation [of contemporary mores] must be lodged somewhere, and the custom of the constitution has lodged it in the judges. If they are to fulfill their function as judges, it could hardly be *62lodged elsewhere. Their conclusions must, indeed, be subject to constant testing and retesting, revision and readjustment; but if they act with conscience and intelligence, they ought to attain in their conclusions a fair average of trust and wisdom. * * * Insignificant is the power of innovation of any judge, when compared with the bulk and pressure of the rules that hedge him on every side. Innovate, however, to some extent, he must for with new conditions there must be new rules. All that the method of sociology demands is that within this narrow range of choice, he shall search for social justice. There were stages in. the history of law when a method less psychological was needed. The old quantitative tests of truth did not fail in their day to serve the social needs. Their day has long passed. Modern juristic thought, turning in upon itself, subjecting the judicial process to introspective scrutiny, may have given us a new terminology and a new emphasis. But in truth its method is not new. It is the method of the great chancellors, who without sacrificing uniformity and certainty, built up the system of equity with constant appeal to the teachings of right reason and conscience. It is the method by which the common law has renewed its life at the hands of its great masters — the method of Mansfield and Marshall and Kent and Holmes.”
However, I do wish to express my disagreement with the majority’s statement that “[djeparture from controlling authority should be reserved for those instances where it is necessary to discard old ideas which are no longer beneficial * * *.” It is my firm belief that departure from stare decisis should not be reserved for the ouster of old ideas, but rather for any ideas, old or new, which create injustice.